Dismissed and Memorandum Opinion filed April 16, 2020




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00174-CV

                        TAIMOOR GILANI, Appellant

                                        V.
                  RIVER PARK CROSSING, LLC, Appellee

               On Appeal from the 434th Judicial District Court
                          Fort Bend County, Texas
                   Trial Court Cause No. 19-DCV-265038

                         MEMORANDUM OPINION

      This is an appeal from a judgment signed February 5, 2020. The notice of
appeal was filed February 28, 2020. To date, our records show that appellant has
not paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees
in civil cases unless party is excused by statute or by appellate rules from paying
costs) see also Tex. Gov’t Code Ann. § 51.207 (appellate fees and costs).

      On March 26, 2020, this court ordered appellant to pay the appellate filing
fee on or before April 10, 2020, or the appeal would be dismissed. Appellant has
not paid the appellate filing fee or otherwise responded to the court’s order.
Accordingly, the appeal is dismissed. See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case because appellant has failed to comply with notice
from clerk requiring response or other action within specified time).


                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Jewell and Spain.




                                         2